t c memo united_states tax_court g d parker inc petitioner v commissioner of internal revenue respondent docket nos 20280-06l filed date david m garvin for petitioner sergio garcia-pages and timothy a sloane for respondent memorandum findings_of_fact and opinion haines judge in these consolidated cases respondent issued a notice_of_determination and three notices of deficiency after concession sec_2 the issues for 1these cases were consolidated for purposes of trial briefing and opinion 2respondent concedes that petitioner established that vilanova s a had a continued decision are whether g d parker inc petitioner is entitled to deduct a capital_loss of dollar_figure from the sale of stock in and as a result whether petitioner is entitled to a capital_loss_carryback of dollar_figure for and a capital_loss_carryover of dollar_figure for whether respondent’s appeals_office properly sustained respondent’s filing of a notice_of_federal_tax_lien with respect to petitioner’s self-assessed income_tax_liability for whether petitioner failed to report dollar_figure million of income from the sale of partnership interests in and alternatively if the receipt of dollar_figure million in is determined to be a loan whether petitioner failed to include dollar_figure million of cancellation_of_indebtedness_income for whether petitioner is entitled to deductions for depreciation of dollar_figure dollar_figure and dollar_figure for and respectively whether petitioner is entitled to various deductions for continued basis of dollar_figure in the bellsouth peru s a stock immediately before petitioner allegedly acquired the stock from vilanova s a on date respondent also concedes that petitioner reported its receipt of dollar_figure million from the sale of partnership interests in miami beach marina associates ltd and conch harbor marina associates ltd including the dollar_figure million it received during on its federal_income_tax return for the taxable_year respondent concedes that the amount of petitioner's withholding_tax liability for constructive dividends in is dollar_figure not dollar_figure finally respondent concedes that petitioner is not liable for the additions to tax under sec_6651 and and relating to unreported dividends repair and maintenance_expenses of dollar_figure dollar_figure and dollar_figure for and respectively whether petitioner is entitled to miscellaneous other deductions of dollar_figure dollar_figure and dollar_figure for and respectively whether petitioner is liable for withholding_tax under sections and of dollar_figure dollar_figure and dollar_figure for and respectively and whether petitioner is liable for accuracy-related_penalties under sec_6662 for and findings_of_fact some of the facts have been stipulated and are so found those exhibits attached to the stipulations which were found relevant and admissible are incorporated herein by this reference at the time the petitions were filed petitioner was a florida corporation with its principal_place_of_business in key biscayne florida g d parker inc subsidiaries genaro delgado parker is a citizen and resident of the republic of peru on date mr parker incorporated petitioner under the laws of the state of 3unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar florida vilanova s a vilanova a corporation organized under the laws of the republic of panama held all of the stock of petitioner during the years at issue petitioner filed consolidated federal_income_tax returns as the common parent of an affiliated_group gd parker affiliated_group the members of the affiliated_group included m vanini investments inc vanini g d p investments inc gdp and stella-mar inc stella-mar a vanini vanini was a corporation organized under the laws of the state of florida on date petitioner owned all of the stock of vanini during the years at issue vanini owned a home in key biscayne florida key biscayne home during the years at issue and in date purchased a home in valdemossa spain valdemossa home i key biscayne home the key biscayne home was a single-family home in key biscayne florida the home was a 23-room luxury three-story house which included a living room a kitchen a dining room a dining area a utility room a den a family room a patio with a balcony seven bedrooms and bathrooms it sat on big_number square feet of land and included big_number square feet of living area abutting a double wide canal with access to biscayne bay and the atlantic ocean the ground floor of the home contained a four-car garage a swimming pool a built- in spa and an office during and mr parker and his family were given rent-free use of the key biscayne home lesli m loayza mr parker’s daughter resided at the home throughout and while she attended florida international university jonathan s loayza mr parker’s son resided at the home for least six months during and five months during in mr loayza attended st agnes academy in key biscayne and in he attended gulliver academy in coral gables florida estrella delgado parker vanini mr parker’s daughter resided at the home for six months during she also attended st agnes academy in marcella vanini mr parker’s wife resided at the home whenever she visited miami including at least five visits to miami in april july and date and february and date mr parker resided at the home whenever he visited miami including at least visits to miami in may june september october and date in january february june and date and in february and date mr parker reserved a bedroom at the home exclusively for his use blanca a gonzalez the parker family’s personal maid also lived at the key biscayne home during and ms bruce the administrative assistant for the gd parker affiliated_group worked out of the key biscayne home she used the office on the ground floor five days a week the office contained the records and files for the four companies making up the gd parker affiliated_group ms bruce had exclusive use of the ground floor office as none of mr parker’s family members used the office space ii valdemossa home the valdemossa home was a two-story building on big_number square meters of land on top of a mountain on the island of mallorca spain overlooking the mediterranean sea mr parker used the valdemossa home during and as a vacation home for approximately one month per year mr parker used the yacht the stella mar described infra while he was on vacation at the valdemossa home petitioner did not rent or offer to rent the valdemossa home to third parties during and b stella-mar stella-mar was a corporation organized under the laws of the state of florida on date petitioner owned all the stock of stella-mar stella-mar purchased a 78-foot azimut yacht called the stella mar yacht c gdp gdp was a corporation organized under the laws of the state of florida on date petitioner owned of the stock of gdp in turn gdp held an approximately limited_partnership_interest in conch harbor and a limited_partnership_interest in miami beach marina associates conch harbor owned the conch harbor marina in key west florida miami beach marina associates owned the miami beach marina in miami beach florida the following chart shows the holdings of the various entities vilanova s a panamanian corporation g d parker inc florida corporation m vanini investments inc florida corporation g d p investments inc florida corporation stella-mar inc florida corporation miami beach marina associates ltd florida limited_partnership conch harbor marina associates ltd florida limited_partnership on date gdp sold all of its partnership_interest in miami beach marina associates and conch harbor partnership interests to robert christoph for dollar_figure million mr parker negotiated the price and other terms of the sale on behalf of gdp the parties entered into an installment_sale in which mr christoph paid dollar_figure million to gdp in and dollar_figure million to gdp in petitioner filed forms installment_sale income with both its and federal_income_tax returns the installment_sale resulted in petitioner’s reporting capital_gains of dollar_figure for and dollar_figure for petitioner treated the dollar_figure million gdp received from mr christoph in as an advance on the dollar_figure million gdp was supposed to receive in sale proceeds in consequently his accountants treated the dollar_figure million as a loan and not income for petitioner reported the dollar_figure million received in and the dollar_figure million received in as dollar_figure million of capital_gain income on its consolidated federal_income_tax return morrison brown argiz farra llp mbaf prepared the gd parker affiliated group’s u s federal_income_tax returns mbaf also provided tax planning advice to mr parker and the gd parker affiliated_group miguel g farra is a partner at mbaf a certified_public_accountant and an attorney on date mr farra met with mr parker to discuss the gd parker affiliated group’s and federal_income_tax returns mr farra informed mr parker that the gd parker affiliated_group would owe federal_income_tax on 4the difference between the capital_gains reported on petitioner’s and federal_income_tax returns and the cash received is due to petitioner’s claiming deductions for partnership losses which should have been carried forward or otherwise limited approximately dollar_figure million of gain for from the sale of the partnership interests mr parker indicated to mr farra that it was an inopportune time to have to pay so much tax the two men discussed ways to avoid paying tax on the gain for on date mr farra and lief novie a certified_public_accountant and an attorney working for mbaf in wrote a memorandum to mr parker in which mbaf determined that the best way to offset the dollar_figure million of capital_gains for was to have vilanova petitioner’s parent_corporation contribute to petitioner in a sec_351 transaction shares of stock with a built-in_loss mbaf included a warning that the irs could disallow the loss deduction to petitioner if vilanova’s transfer of the built-in_loss asset did not have a legitimate business_purpose the memorandum further warned that there was a proposal in congress to limit the transfer of built-in_loss assets and that petitioner might not be entitled to claim a tax loss from the disposition of the built-in_loss asset if the legislative proposal was implemented with an effective date prior to the date of petitioner’s acquisition of the built-in_loss asset on date mr farra prepared a spanish translation of the date memorandum 5discussed infra on date congress passed the american_jobs_creation_act_of_2004 pub_l_no sec a stat pincite which added sec_362 limiting the importation of built-in losses sec_362 is effective for transactions occurring after date mr parker’s foreign_corporations a tele2000 mr parker also controlled a group of foreign_corporations this group included vilanova petitioner’s parent_corporation mr parker organized these foreign_corporations before organizing petitioner and the gd parker affiliated_group in mr parker organized telemovil s a telemovil a peruvian telecommunications company mr parker also organized a panamanian corporation vicmar s a vicmar mr parker held all the shares of vicmar mr parker and vicmar together owned approximately of the outstanding shares of telemovil with the general_public owning the remaining outstanding shares of stock on date telemovil changed its name to tele2000 s a tele2000 tele2000 was a publicly traded company listed on the lima stock 6in tele2000 changed its name to bellsouth peru n a bellsouth peru during date bellsouth peru changed its name to comunicaciones continued exchange in lima peru that provided cellular telephone and paging services in peru as of date mr parker owned approximately of tele2000 and vicmar owned approximately of tele2000 vicmar also owned all of the stock of vilanova the following chart shows the holdings of the various entities tele2000 s a peruvian corporation genaro delgado parker vicmar s a panamanian corporation vilanova s a panamanian corporation continued moviles del peru s a comunicaciones moviles on date comunicaciones moviles changed its name to telefonica moviles s a telefonica moviles peru unless otherwise indicated for purposes of this opinion we refer to telemovil tele2000 bellsouth peru communicaciones moviles and telefonica moviles peru as tele2000 b sale of tele2000 shares to bellsouth bellsouth corp bellsouth is a corporation organized under the laws of the state of georgia in bellsouth entered into negotiations with mr parker and vicmar as part of an effort to acquire a majority interest in tele2000 bellsouth created bellsouth peru bvi ltd bellsouth peru bvi a corporation organized under the laws of the british virgin islands to hold the shares of stock it purchased in tele2000 on date mr parker vicmar bellsouth peru bvi and tele2000 entered into a stock purchase agreement under which mr parker and vicmar sold of the outstanding shares in tele2000 to bellsouth peru bvi for dollar_figure as of date bellsouth peru bvi had acquired from all shareholders including the public approximately a majority shareholder interest in tele2000 while mr parker and vicmar retained approximately a minority interest bellsouth peru bvi made substantial changes to tele2000’s management structure and its accounting methods tele2000 began losing money which required it to make a capital call of dollar_figure million in and another dollar_figure million in in order to maintain its and mr parker’s approximately minority position in tele2000 vicmar purchased big_number additional shares for dollar_figure per share in and million shares for dollar_figure per share in on date mr parker vicmar vilanova and bellsouth peru bvi entered into a second stock purchase agreement second stock purchase agreement under which bellsouth peru bvi agreed to purchase all but approximately of mr parker’s vicmar’s and vilanova’s remaining shares of stock in tele2000 mr parker vicmar and vilanova received cents a share in cash and the shares of telecable s a telecable a wholly owned subsidiary of tele2000 telecable is a corporation organized under the laws of the republic of peru that provided television cable services in peru bellsouth had no interest in the cable business after the close of the second stock purchase agreement mr parker vicmar and vilanova were left with big_number shares of tele2000 stock and all of the stock of telecable now held as a wholly owned subsidiary of vicmar as of date bellsouth peru bvi owned of the total shares of stock in tele2000 vicmar held big_number shares of stock in tele2000 representing of the total shares of stock in tele2000 tele2000 shares the tele2000 shares were valued at dollar_figure per share giving vicmar a basis of dollar_figure in the shares 7the parties stipulated the basis attributable to the remaining tele2000 shares the following chart shows the holdings of the various entities as of date genaro delgado parker vicmar s a panamanian corporation bellsouth corporation georgia corporation bellsouth peru bvi limited british virgin islands corporation telecable s a peruvian corporation tele2000 s a peruvian corporation on date vicmar transferred ownership of the tele2000 shares to vilanova the following chart shows the holdings of the various entities as of date genaro delgado parker vicmar s a panamanian corporation telecable s a peruvian corporation vilanova s a panamanian corporation bellsouth corporation georgia corporation bellsouth peru bvi limited british virgin islands corporation tele2000 s a peruvian corporation in the superintendencia nacional de administracion tributaria sunat began an audit of tele2000 sunat determined that tele2000 had an unpaid peruvian tax_liability of big_number peruvian soles approximately dollar_figure million for through years in which mr parker and vicmar controlled the company in date tele2000 settled its peruvian tax_liability through an amnesty program agreeing to pay sunat big_number peruvian soles approximately dollar_figure million bellsouth peru bvi and tele2000 sought indemnification from mr parker and vicmar for the approximately dollar_figure million paid to sunat they argued that the tax_liability was incurred during mr parker and vicmar’s management of tele2000 mr parker and vicmar argued that bellsouth peru bvi was solely responsible for the tax_liability because bellsouth peru bvi had lost tele2000’s and tax records which substantiated the tax positions taken for those years during and tele2000 bellsouth peru bvi mr parker and vicmar engaged in settlement negotiations to resolve their various disputes including the dispute over the approximately dollar_figure million payment to sunat in 8sunat is an agency of the peruvian government responsible for enforcing the peruvian tax laws similar to the internal_revenue_service irs date mr parker and vicmar proposed contributing dollar_figure million towards tele2000’s dollar_figure million settlement with sunat in exchange for bellsouth peru bvi’s purchasing all of mr parker’s and vicmar’s stock in tele2000 including the tele2000 shares for dollar_figure a share dollar_figure for big_number shares bellsouth peru bvi rejected mr parker and vicmar’s settlement proposal in bellsouth and bellsouth peru bvi began negotiating with telefonica moviles s a telefonica a spanish media conglomerate to sell telefonica its latin american operations including tele2000 telefonica wanted to acquire of tele2000 not just bellsouth peru bvi’s interest thus bellsouth peru bvi resumed negotiations with mr parker and vicmar on date mr parker and vicmar again offered to sell their shares in tele2000 including the tele2000 shares to bellsouth peru bvi this time for cents per share and bellsouth peru bvi’s agreement to drop its claim with regard to the dollar_figure million paid to sunat bellsouth peru bvi rejected the offer instead choosing to handle the matter through arbitration on date bellsouth peru bvi and tele2000 filed for arbitration against mr parker and vicmar seeking dollar_figure million in damages arbitration not knowing that the tele2000 shares had been transferred from vicmar to vilanova on date the arbitration took place in date in new york city and was titled bellsouth peru bvi limited and bellsouth peru s a v corporacion vicmar s a and genaro delgado parker the arbitration panel consisted of three attorneys from the law firm hughes hubbard reed llp petitioner though not a party to the arbitration paid the expenses associated with the arbitration including vicmar’s vilanova’s attorney’s fees mr parker in turn sought legal advice about initiating a shareholder derivative suit against bellsouth peru bvi and tele2000 in lima peru mr parker argued that bellsouth peru bvi’s poor management of tele2000 had caused the minority shareholders ie mr parker and vilanova to sustain a substantial economic loss mr parker’s attorney james vidalon orellana recommended that vilanova transfer the tele2000 shares to a u s company because panamanian companies were viewed less favorably by the peruvian courts mr orellana recommended that they proceed by filing a complaint in vilanova’s name and later amend the complaint to reflect new ownership of the shares on date vilanova initiated a shareholder derivative suit against tele2000 and bellsouth peru bvi in the 17th civil specialized court of lima peru shareholder derivative suit c transfer of tele2000 shares to petitioner on date pedro mujica benavides vilanova’s peruvian attorney wrote a letter to petitioner on behalf of vilanova proposing to make a capital_contribution to petitioner of the tele2000 shares the shares were valued at dollar_figure per share for a capital_contribution of dollar_figure on date at a special meeting of the board_of directors of petitioner mr parker as the sole director of petitioner accepted vilanova’s contribution that same day mr parker as president of petitioner responded to the date letter accepting vilanova’s capital_contribution vilanova confirmed receipt of petitioner’s date acceptance and informed petitioner that it was sending a letter of instructions to sociedad agente de bolsa latinoamericana s a latinoamericana as transferor requesting that it formalize the transfer on date mr parker as a representative of petitioner wrote a letter to latinoamericana directing latinoamericana to transfer the tele2000 shares to petitioner in an over-the-counter transaction that same day federico castro ramirez as a representative of vilanova also wrote a letter to latinoamericana 9latinoamericana a corporation organized under the laws of the republic of peru is a brokerage firm licensed to trade securities listed on the lima stock exchange directing it to transfer the tele2000 shares to petitioner in an over-the-counter transaction the physical stock certificate for the tele2000 shares tele2000 stock certificate was being held in vilanova’s account with lehman brothers inc lehman in miami florida felix perez a senior vice president in the financial services division of lehman’s miami office handled vilanova’s account on date mr quesada vilanova’s attorney faxed a letter to lehman dated date requesting lehman to transfer the tele2000 shares into a lehman account established for petitioner mr perez though the account manager was not authorized to make the transfer lehman maintained a back office that was responsible for executing all transfers of securities mr perez requested the back office to take the necessary steps to transfer the stock to petitioner lehman’s back office at first was unsure how to transfer the tele2000 shares eventually it determined that the stock was a local security which needed to be transferred in accordance with peruvian law lehman determined that vilanova had to transfer the stock through the lima stock exchange on date mr parker sent a letter to lehman on behalf of vilanova mr parker requested that lehman complete the transfer of the tele2000 shares from vilanova’s account to petitioner’s account and notify the lima stock exchange of the transfer lehman received the letter and an employee of lehman made a handwritten note on the letter to make journal entries moving the tele2000 shares from vilanova’s account to petitioner’s account petitioner opened an account with lehman sometime in date lehman issued an account statement to petitioner for the month of december dollar_figure the date statement was the first account statement that lehman issued for petitioner's account the december statement contained a date journal entry transferring the tele2000 shares into petitioner’s account the statement also contained a second journal entry on date canceling the date journal entry as a result the tele2000 shares never entered petitioner’s account on date lehman received a signed letter from mr parker on behalf of vilanova mr parker requested that lehman mail the tele2000 stock certificate to lima peru that same day lehman mailed the tele2000 stock certificate to lima in accordance with vilanova’s instructions 10the exact date petitioner opened its account with lehman is unknown the first financial statement available for petitioner’s account with lehman is the date statement mr perez testified that the first statement for an account becomes available in the month following the month in which the account is opened on date latinoamericana received delivery of the tele2000 stock certificate from lehman the fair_market_value of the tele2000 shares on date was dollar_figure big_number shares valued at approximately cents per share on date petitioner sent a letter to latinoamericana confirming petitioner’s date order requesting the transfer of the tele2000 shares to petitioner latinoamericana took a number of steps on date to transfer the tele2000 shares to petitioner latinoamericana executed the transfer in an over-the-counter transaction and issued two transfer documents one reflecting vilanova’s transfer of the tele2000 shares and the other reflecting petitioner’s receipt of the tele2000 shares latinoamericana informed tele2000 of the transfer tele2000 canceled the tele2000 stock certificate and issued a new certificate reflecting petitioner’s ownership of the tele2000 shares tele2000 registered the transfer in its stock ledger and latinoamericana notified the lima stock exchange of the transfer and the lima stock exchange reported the transfer in the lima stock exchange daily gazette d sale of tele2000 to telefonica in date bellsouth entered into an agreement with telefonica to sell its latin american operations including its stock in tele2000 for dollar_figure billion telefonica agreed to pay approximately cents per share for tele2000 and bellsouth agreed to indemnify telefonica for any ongoing litigation with tele2000’s minority shareholders and to ensure that telefonica would not have to pay more per share to the minority shareholders than it paid to bellsouth peru bvi for its shares bellsouth contacted mr parker and informed him of the sale and telefonica’s offer to purchase the tele2000 shares for approximately cents per share the sale of bellsouth’s latin american operations to telefonica was finalized on date on date bellsouth tele2000 telefonica mr parker vicmar vilanova and petitioner entered into a share transfer and settlement agreement share transfer agreement petitioner was made a party to the share transfer agreement at the last minute after mr parker represented to the other parties that petitioner was the owner of the tele2000 shares before mr parker’s last-minute representation bellsouth’s attorney arthur hillman was unaware of petitioner’s existence petitioner agreed to sell the tele2000 shares to telefonica for dollar_figure approximately cents per share and bellsouth peru bvi and tele2000 agreed to seek dismissal of the arbitration vilanova also agreed to seek dismissal of its shareholder derivative suit on date vilanova filed a motion in the 17th civil specialized court of lima peru to dismiss its shareholder derivative suit the sale was finalized on date telefonica paid dollar_figure for the shares dollar_figure less brokerage commissions conasev fees and sales_tax telefonica made payment to mr parker not petitioner petitioner reported the sale of the tele2000 shares on its federal_income_tax return petitioner reported a sale price of dollar_figure and a basis in the tele2000 shares of dollar_figure resulting in a capital_loss of dollar_figure although respondent concedes the sale price of the tele2000 shares he challenges petitioner’s basis in the tele2000 shares and the deductibility of the capital_loss on the various grounds discussed infra on date bellsouth peru bvi tele2000 mr parker and vicmar filed a stipulation of dismissal with the arbitration panel stating that the parties had settled all claims raised in the arbitration as a result on date the arbitration panel dismissed the claims without ruling on the merits of the case notice_of_determination and notices of deficiency a notice_of_determination docket no 20280-06l petitioner filed a delinquent consolidated federal_income_tax return for on date petitioner reported but did not pay a tax_liability of dollar_figure petitioner also failed to make estimated payments of tax for on date respondent filed a notice_of_federal_tax_lien in dade county florida with respect to petitioner’s self-assessed tax_liability for on or about date respondent mailed petitioner letter notice_of_federal_tax_lien filing your right to a hearing under sec_6320 notice_of_federal_tax_lien petitioner timely filed form request for a collection_due_process or equivalent_hearing on date respondent’s appeals_office held a telephone conference with petitioner’s representative rosa bravo during the due process hearing petitioner argued that it had sustained a capital_loss on its federal_income_tax return and had filed an amended federal consolidated_income_tax_return for claiming a capital_loss_carryback which reduced its tax_liability to zero petitioner timely filed its federal consolidated_income_tax_return on date along with an amended federal consolidated_income_tax_return for respondent did not process petitioner’s return until date as a result petitioner’s amended federal income_tax return could not be processed when filed as the carryback was not available on date respondent’s appeals_office issued a notice_of_determination sustaining the filing of the notice_of_federal_tax_lien on date petitioner filed the petition in docket no 20280-06l b_notice of deficiency docket no on date respondent issued to petitioner a notice_of_deficiency for which determined a federal_income_tax deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 based upon petitioner’s failure to substantiate its claimed basis in the tele2000 shares accordingly the capital_loss_carryover of dollar_figure claimed for was disallowed respondent alternatively determined that the transaction in which petitioner acquired the tele2000 shares constituted an importation_of_a_net_built-in_loss under sec_362 therefore under respondent’s determination petitioner’s basis in the tele2000 shares was equal to the fair_market_value of the shares immediately after acquisition eliminating the claimed capital_loss_carryover respondent also determined that the capital_loss_carryover was disallowed under sec_482 and the doctrine_of 324_us_331 and because the transfer of the tele2000 shares served no business_purpose finally respondent determined that petitioner failed to substantiate various trade and business_expenses under sec_162 on date petitioner timely filed the petition in docket no c notice_of_deficiency docket no on date respondent issued petitioner a notice_of_deficiency which determined federal_income_tax deficiencies of dollar_figure and dollar_figure for and respectively respondent also determined that petitioner was liable for accuracy-related_penalties of dollar_figure and dollar_figure for and respectively respondent determined that petitioner had failed to report dollar_figure million of income during from the sale of its partnership interests respondent alternatively argued that if the dollar_figure million is determined to be a loan petitioner failed to report income from the discharge_of_indebtedness in respondent also determined that petitioner had failed to substantiate its claimed basis in the tele2000 shares thus respondent disallowed the capital_loss in and the capital_loss_carryback claimed for respondent alternatively determined that the capital_loss claimed for and resulting capital_loss_carryback claimed for were disallowed under sec_362 and sec_482 and under the step_transaction_doctrine finally respondent determined that petitioner failed to substantiate various trade and business_expenses under sec_162 on date petitioner timely filed the petition in docket no d notice_of_deficiency docket no on date respondent issued petitioner a notice_of_deficiency which determined federal_income_tax deficiencies of dollar_figure dollar_figure and dollar_figure for and respectively respondent also determined that petitioner was liable for the following additions to tax dollar_figure dollar_figure and dollar_figure for and respectively for failure_to_file withholding_tax returns under sec_6651 dollar_figure dollar_figure and dollar_figure for and respectively for a failure to pay withholding_tax under sec_6651 and dollar_figure dollar_figure and dollar_figure for and respectively for failure to deposit withholding_tax under sec_6656 respondent has conceded all of the above additions to tax related to the unreported dividends respondent determined that petitioner failed to withhold a tax of on constructive dividends_paid to mr parker on date petitioner timely filed the petition in docket no a trial was held in miami florida in date i burden_of_proof opinion as a general_rule the taxpayer bears the burden of proving that the commissioner’s determinations are erroneous rule a 290_us_111 ii step_transaction_doctrine respondent claims that petitioner should be denied the capital_loss deduction claimed on its federal_income_tax return under the step_transaction_doctrine respondent argues that vilanova always intended to sell the tele2000 shares to telefonica and that it simply interjected petitioner into the transaction to obtain a u s federal_income_tax benefit petitioner claims that each step in its transaction had independent significance and a business_purpose under the step_transaction_doctrine a particular step in a transaction is disregarded for tax purposes if the taxpayer could have achieved its objective more directly but instead included the step for no other purpose than to avoid u s taxes 251_f3d_210 d c cir aff’g t c memo see also 137_tc_70 88_tc_1415 85_tc_309 courts have applied three alternative tests in deciding whether the step_transaction_doctrine should be invoked in a particular situation namely if at the time the first step was entered into there was a binding commitment to undertake the later step binding_commitment_test if separate steps constitute prearranged parts of a single transaction intended to reach an end result end-result_test or if separate steps are so interdependent that the legal relations created by one step would have been fruitless without a completion of the series of steps interdependence test see penrod v commissioner t c pincite0 more than one test might be appropriate under any given set of circumstances however the circumstances need satisfy only one of the tests in order for the step_transaction_doctrine to apply 927_f2d_1517 10th cir finding end-result_test inappropriate but applying the step_transaction_doctrine using the interdependence test we now turn to the application of these three tests to the transaction involved herein a end-result_test we first consider application of the end-result_test the end-result_test combines into a single transaction separate events that appear to be components of something undertaken to reach a particular result 137_f3d_1231 10th cir aff’g t c memo associated wholesale grocers inc f 2d pincite under the end-result_test if we find that a series of closely related steps in a transaction is merely the means to reach a particular end result we will not separate the steps but instead will treat them as a single transaction superior trading llc v commissioner t c pincite see also 418_f2d_511 ct_cl 315_us_179 124_f2d_602 4th cir aff’g 44_bta_691 25_tc_132 14_tc_757 the end-result_test focuses upon the actual intent of the parties at the time of the transaction it is flexible and bases tax consequences on the substance of the transaction not on the formalisms chosen by the participants the intent we focus on under the end-result_test is not whether the taxpayer intended to avoid taxes instead the end-result_test focuses on whether the taxpayer intended to reach a particular result by structuring a series of transactions in a certain way 190_f3d_1165 10th cir under the end-result_test there is no independent tax recognition of the individual steps unless the taxpayer shows that at the time the parties engaged in the individual step its result was the intended end result in and of itself id if this is not what was intended then we collapse the series of steps and give tax consideration only to the intended end result id that from the outset a sale of the tele2000 shares was the end result intended by mr parker and vilanova is shown by several key pieces of evidence mr parker was actively trying to sell the tele2000 shares on behalf of vilanova before transferring the shares to petitioner mr lacasa mr parker’s attorney testified that as early a sec_2001 mr parker was trying to sell the tele2000 shares mr parker engaged in negotiations with bellsouth in to sell bellsouth peru bvi the tele2000 shares for dollar_figure per share the parties could not agree to terms and the negotiations ended in bellsouth entered into negotiations with telefonica to sell telefonica bellsouth’s latin american operations including tele2000 mr parker was made aware of the negotiations and of telefonica’s desire to purchase of the shares of stock of tele2000 telefonica intended to delist tele2000 from the lima stock exchange and make it a private company essentially making the tele2000 shares worthless mr parker with this new-found knowledge once again engaged bellsouth peru bvi in negotiations to sell the tele2000 shares pincite cents per share bellsouth peru bvi once again rejected mr parker and vilanova’s offer in date bellsouth and telefonica finalized the sale of bellsouth’s latin american operations including tele2000 telefonica purchased bellsouth peru bvi’s interest in tele2000 for approximately cents per share as part of the terms of the sale bellsouth agreed to indemnify telefonica for any ongoing litigation relating to the tele2000 shares bellsouth also agreed that telefonica would not have to pay more per share to tele2000’s minority shareholders than they paid to bellsouth peru bvi bellsouth contacted mr parker and informed him of the terms of the sale the sale essentially put a ceiling on the price of the tele2000 shares mr parker was informed on date by his accountants that petitioner would owe income_tax on approximately dollar_figure million of long-term_capital_gain for from the sale of the partnership interests his accountants informed him he could avoid payment of the tax on the sale of the partnership interests by transferring the tele2000 shares to petitioner thus allowing petitioner to use the long-term_capital_loss from the sale of the shares to telefonica at the time of the transfer of the tele2000 shares to petitioner a sale of the shares to telefonica was a foregone conclusion the parties had negotiated terms and several drafts of an agreement before petitioner’s involvement in the sale mr hillman testified that he was unaware of petitioner’s involvement in the sale of the tele2000 shares until the very last minute when petitioner was added to the final agreement on date bellsouth tele2000 telefonica mr parker vicmar vilanova and petitioner entered into the share transfer agreement on date telefonica paid dollar_figure minus fees for the tele2000 shares the payment was made to mr parker individually not petitioner consequently under the end-result formulation of the step_transaction_doctrine it is clear from the record that from the start the acquisition of the tele2000 shares by petitioner and the subsequent sale to telefonica were really steps of a single transaction intended to be taken for the purpose of reaching the ultimate result those steps constituted part of a prearranged plan to have telefonica obtain the tele2000 shares while having the capital_loss shifted to petitioner had telefonica acquired the shares directly from vilanova this shift in the capital_loss would not have occurred and petitioner would have been obligated to report a capital_gain rather than a capital_loss that it could carry back to prior years petitioner may not avoid this result by employing mere formalisms thinly disguised to mask its true intentions see 329_f3d_664 9th cir courts have readily ignored the role of the intermediary where a party acts as a ‘mere conduit’ of funds-a fleeting stop in a predetermined voyage toward a particular result hence under the end-result_test petitioner’s ownership of the tele2000 shares must be ignored with telefonica being viewed as having acquired the shares from vilanova petitioner argues that there was a legitimate business_purpose for transferring the shares to petitioner specifically petitioner argues that it needed money to build a 4g cellular network in telecable and obtaining the tele2000 shares would provide such funding however petitioner’s argument does not account for the fact that telecable was not part of the gd parker affiliated_group telecable was a peruvian corporation wholly owned by vicmar a panamanian corporation moreover there is no evidence in the record of a joint_venture between petitioner and telecable or any agreement at all regarding the development of a 4g cellular network in fact ms bruce testified that the expenses_incurred in the development of the 4g cellular network were telecable’s expenses and were categorized as such on the bank reconciliation reports created by ms bruce petitioner also argues that as an american company it was in a better position to maximize the value of the tele2000 shares in the ongoing disputes with bellsouth and bellsouth peru bvi the value of the tele2000 shares was fixed by telefonica the identity of the seller of the tele2000 shares was irrelevant to a determination of price moreover the existence of business purposes and economic effects relating to the individual steps in a complex series of transactions does not preclude application of the step_transaction_doctrine true f 3d pincite7 to ratify a step transaction that exalts form over substance merely because the taxpayer can either articulate some business_purpose allegedly motivating the indirect nature of the transaction or point to an economic_effect resulting from the series of steps would frequently defeat the purpose of the substance over form principle events such as the actual payment of money legal transfer of property adjustment of company books and execution of a contract all produce economic effects and accompany almost any business dealing thus we do not rely on the occurrence of these events alone to determine whether the step_transaction_doctrine applies likewise a taxpayer may proffer some non-tax business_purpose for engaging in a series of transactional steps to accomplish a result he could have achieved by more direct means but that business_purpose by itself does not preclude application of the step_transaction_doctrine id pincite under the end-result_test there is no independent tax recognition of the individual steps unless the taxpayer shows that at the time the parties engaged in the individual step its result was the intended end result in and of itself if this is not what was intended then we collapse the series of steps and give tax consideration only to the intended end result transferring the tele2000 shares to petitioner was never the end result even if we were to believe petitioner’s business_purpose it in and of itself contemplates the sale of the tele2000 shares as the end result one which could be accomplished without the additional step petitioner’s arguments do not disturb our application of the step_transaction_doctrine the intermediate step is ignored and petitioner is denied its claimed capital_loss deduction from the sale of the tele2000 shares in and consequently the carryback to and carryover to b binding_commitment_test and interdependence test having found the end-result_test applicable we need not discuss the application of the binding commitment and interdependence tests to the facts of these cases iii sec_362 respondent alternatively argues that the transfer of the tele2000 shares falls under sec_362 and as a result petitioner’s basis in the tele2000 shares is dollar_figure thus eliminating petitioner’s capital_loss capital_loss_carryback and capital_loss_carryover though both respondent and petitioner spent most of their briefs arguing when the transfer of the tele2000 shares occurred and whether the transfer fell under sec_362 we do not need to reach a decision with respect to the sec_362 issue having found that no transfer occurred for purposes of federal_income_tax law under the step_transaction_doctrine iv whether appeals properly sustained respondent’s filing of the notice_of_federal_tax_lien sec_6321 imposes a lien in favor of the united_states upon all property and rights to property belonging to a person who is liable for federal taxes and neglects or refuses to pay them after notice_and_demand for payment has been made sec_6320 and b provides that a taxpayer shall be notified in writing by the commissioner of the filing of a notice_of_federal_tax_lien and provided an opportunity for an administrative hearing a hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 if a taxpayer requests a hearing in a lien case the hearing is to be conducted by the commissioner’s appeals_office sec_6320 at the hearing the appeals officer must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 the taxpayer may raise any relevant issue with regard to the commissioner’s intended collection activities including challenges to the appropriateness of the proposed lien and collection alternatives sec_6330 a taxpayer is expected to provide all relevant information requested by appeals for its consideration of the facts and issues involved in the hearing including financial statements sec_301_6320-1 sec_301_6330-1 proced admin regs a taxpayer may raise challenges to the existence or amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax sec_6330 if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_604 114_tc_176 the court will review all other determinations regarding the proposed collection for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite generally we consider only arguments and issues the taxpayer raised at the collection hearing or otherwise brought to the attention of the appeals_office 129_tc_107 118_tc_488 see also sec_301 f q a-f3 proced admin regs petitioner argues that respondent’s appeals_office incorrectly sustained respondent’s filing of a notice_of_federal_tax_lien because it ignored the fact that petitioner’s federal_income_tax liability had been eliminated by a capital_loss carryback derived from the sale of the tele2000 shares in petitioner was entitled to dispute its self-assessed federal_income_tax liability because it had not received a notice_of_deficiency or otherwise had an opportunity to dispute the tax see 122_tc_1 having conducted a de novo review of petitioner’s argument above we find that petitioner is barred by the step_transaction_doctrine from claiming a capital_loss for from the sale of the tele2000 shares and a resulting capital_loss_carryback for therefore there is no capital_loss_carryback to offset petitioner’s federal_income_tax liability accordingly we find that respondent’s appeals office’s decision to ignore petitioner’s capital_loss_carryback was not arbitrary and capricious and therefore respondent’s appeals_office correctly sustained the notice_of_federal_tax_lien v installment_sale of partnership interests gdp sold its partnership interests for dollar_figure receiving dollar_figure million in cashdollar_figure gdp reported dollar_figure of income on its and federal_income_tax returns one million dollars of the sale proceeds was paid to gdp in and the remaining dollar_figure million was paid to gdp in petitioner treated the sale as an installment_sale and reported a capital_gain of dollar_figure in 11see supra note and a capital_gain of dollar_figure in the capital_gain of dollar_figure did not include the dollar_figure million gdp received in respondent argues that petitioner should have reported the dollar_figure million received in as long-term_capital_gain for and thus understated its long-term_capital_gain for taxable_year by dollar_figure million we agree mr parker has taken inconsistent positions regarding the receipt of this dollar_figure million he admits that the dollar_figure million was part of the proceeds from the sale of the partnership interests but claims the dollar_figure million was a loan telling his accountants to treat the dollar_figure million as a loan petitioner has failed to provide any evidence supporting the existence of a loan therefore we find that the dollar_figure million gdp received in was not a loan but rather payment in part for the sale of the partnership interests thus the dollar_figure million was part of the installment_sale and should be treated as long-term_capital_gain on petitioner’s federal_income_tax return because petitioner has to report the dollar_figure million on its return petitioner may reduce its long-term_capital_gain on its return by dollar_figure million vi repair and maintenance_expenses and depreciation_deductions are a matter of legislative grace and the taxpayer must prove he or she is entitled to the deductions claimed rule a 292_us_435 sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the regulations specify that ordinary and necessary business_expenses include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 sec_167 provides a depreciation deduction with respect to property used in a trade_or_business sec_262 specifically disallows deductions for personal_living_and_family_expenses respondent disallowed the following deductions related to the valdemossa home the yacht and the key biscayne home deduction repair and maintenance_expenses depreciation dollar_figure dollar_figure dollar_figure big_number big_number big_number respondent argues that these expenses were not ordinary and necessary trade_or_business_expenses and that even if they were petitioner has failed to substantiate them in order to determine whether these expenses were ordinary and necessary trade_or_business_expenses we must first consider whether the ownership and maintenance of the valdemossa home the yacht and the key biscayne home related primarily to personal or business purposes in general where the acquisition and maintenance of property such as a yacht or a residence are primarily associated with profit-motivated purposes and personal_use can be said to be distinctly secondary and incidental a deduction for maintenance_expenses and depreciation will be permitted 55_tc_94 conversely if the acquisition and maintenance are primarily motivated by personal considerations the deductions must be disallowed such expenditures are not ordinary and necessary trade_or_business_expenses and therefore fail to qualify as deductions under sec_162 id moreover the disallowance of personal expenditures is expressly mandated by sec_262 the above principles apply to corporate as well as individual taxpayers in the former case since the corporation cannot itself make personal_use of the property the character of an expenditure is determined by reference to the benefit conferred upon shareholders officers or other individuals in control of corporate affairs 275_f2d_578 7th cir aff’g tcmemo_1958_104 as in the case of individual taxpayers the personal_use by a shareholder of corporate property renders expenditures therefor personal and results in taxable_income to the shareholder however where substantial business and personal motives exist allocation becomes necessary int’l artists ltd v commissioner t c pincite a valdemossa home respondent argues that petitioner did not use the valdemossa home in its trade_or_business and therefore cannot deduct repair and maintenance_expenses and depreciation petitioner argues that the valdemossa home was purchased as an investment and therefore the costs associated with maintaining the home should be deductible petitioner was not in the business of buying and selling real_estate rather petitioner claims it was in the business of attempting to develop the infrastructure to bring a 4g cellular network through telecable to peru we do not see how the purchase of the valdemossa home aided in or was used in petitioner’s trade_or_business mr parker testified that he and his family used the valdemossa home as a vacation home for one month a year during and there is no proof of business use in the record the home was never rented to third parties or used to generate any profits as a result we agree with respondent that the valdemossa home was not used in petitioner’s trade_or_business and therefore all repair and maintenance expense and depreciation deductions claimed on petitioner’s and federal_income_tax returns associated with that home are disallowed b the yacht much like the valdemossa home the yacht was used exclusively for personal purposes by mr parker and his family petitioner has failed to introduce any evidence indicating that the yacht was used in its trade_or_business or purchased with a profit_motive therefore we hold that all repair and maintenance_expenses and depreciation associated with the yacht and claimed on petitioner’s and federal_income_tax returns are disallowed c key biscayne home respondent argues that petitioner did not use the key biscayne home in its trade_or_business and therefore cannot deduct repair and maintenance_expenses and depreciation associated with the key biscayne home specifically respondent argues that mr parker and his family used the key biscayne home as a personal_residence during and therefore respondent argues that the expenses associated with the home were personal and nondeductible under sec_262 mr parker and his family used the home as their residence while in miami lesli m loayza mr parker’s daughter resided at the key biscayne home throughout and while she attended florida international university jonathan s loayza mr parker’s son resided at the home for at least six months during and five months during while he attended high school in miami estralla delgado parker vanini mr parker’s daughter resided at the home for six months in while she attended high school in miami mr parker and his wife used the home as their residence throughout and when they came to miami finally blanca a gonzalez the family’s personal maid resided at the home throughout and mr parker and his family as well as ms gonzalez were given full access to and use of the premises for personal purposes the only area of the home that mr parker’s family did not have use of was the office on the ground floor where ms bruce worked and where petitioner’s records and books were kept expenses associated with the ground floor office are the only expenses which may be deducted under section dollar_figure petitioner may deduct repair and maintenance_expenses and depreciation based on the percentage of the home used exclusively for the business ie the square footage of the first floor office sec_280a imposes additional rules on individuals and s_corporations with respect to home_office_deductions petitioner and vanini are both c corporations therefore sec_280a is inapplicable in the cases at hand vii other deductions respondent disallowed the following other deductions from petitioner’s federal_income_tax returns other deductions bank charges contract labor miscellaneous expenses office expenses legal fees other rent and royalty expenses professional fees other deductions from conch harbor telephone expenses travel_expenses total other expenses dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number --- --- big_number big_number big_number --- --- big_number big_number big_number big_number big_number big_number --- --- --- --- big_number big_number big_number big_number if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to substantiate adequately the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent cohan_rule 39_f2d_540 2d cir 85_tc_731 50_tc_823 aff’d per curiam 412_f2d_201 2d cir in these instances the court is permitted to make as close an approximation of the allowable expense as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner f 2d pincite however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made vanicek v commissioner t c pincite without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir petitioner has failed to substantiate most of its other expenses petitioner introduced a number of documents into evidence including tax returns work papers from its accountant bank statements and canceled checks however petitioner failed to explain to the court in brief or at trial which of these documents and more specifically which of the thousands of pages before us substantiate its claimed expenses on the basis of our analysis of the evidence we find that petitioner is entitled to a contract labor deduction of only dollar_figure for this expense was for payment to ms bruce petitioner’s administrative assistant the payments are substantiated by two canceled checks in the amounts of dollar_figure on january and dollar_figure on date all of petitioner’s other deductions are either unsubstantiated or unrelated to petitioner’s trade_or_business and thus are denied petitioner failed to substantiate its bank charges therefore those deductions are denied petitioner failed to provide us a breakdown of its contract labor expense as mentioned above all we could determine was that ms bruce’s salary was included in this amount and only dollar_figure for was substantiated petitioner failed to provide any detail with regard to its miscellaneous expenses let alone substantiate those expenses with regard to petitioner’s office expenses we have a reply to an information_document_request in which petitioner’s accountants provide a breakdown of the office expense for however a simple chart of expenses paid without documentation of the actual payments is not enough to substantiate the expenses therefore petitioner is denied all deductions related to its office expenses petitioner claimed legal fees paid to attorneys in relation to the arbitration and the shareholder derivative suit these legal fees were ordinary and necessary trade_or_business_expenses because petitioner was the owner of the tele2000 shares at the time of the arbitration and shareholder derivative suits however petitioner has failed to substantiate most of the claimed legal fees though petitioner provided a ledger we are unable to rely on the information in it without further support the only support petitioner provided to the court was two checks the first check was made out to hughes hubbard reed for dollar_figure on date the second check was made out to lydia quesada for dollar_figure on date without additional proof of payment of the claimed legal fees we can award petitioner only a dollar_figure deduction relating to the legal fees for taxable_year petitioner also claimed deductions for other rent and royalty expenses once again petitioner failed to provide a breakdown of this category of expenses and failed to provide the court with evidence to substantiate any such expenses petitioner claimed expense deductions for professional fees paid to independent contractors hired to assist petitioner with the 4g cellular network similar to every other expense deduction petitioner claimed the amounts reported on petitioner’s tax returns do not correlate with any of the information introduced into evidence regardless we deny these deductions as petitioner has failed to prove it was in the trade_or_business of developing a 4g cellular network thus any expenses associated with the development of such a network are not ordinary and necessary trade_or_business_expenses furthermore it is unclear whether these independent contractors performed services for petitioner or telecable telecable is a peruvian corporation independent of petitioner mr parker as the indirect owner of both telecable and petitioner may not simply pay the expenses of his peruvian corporation with funds from his florida corporation and then reap the benefits of a u s federal_income_tax deduction petitioner failed to provide a breakdown of the other deductions from conch harbor or provide any information regarding these deductions let alone provide substantiating information these deductions are denied finally petitioner’s claimed telephone expenses and travel expense deductions are denied petitioner failed to introduce any evidence of when or where the travel took place or who was traveling viii withholding taxes on constructive dividends respondent contends that mr parker and his family’s rent-free use of the key biscayne and valdemossa homes is a constructive_dividend paid from vanini to mr parker through the chain of petitioner vilanova and vicmar sec_301 requires a taxpayer to include in gross_income amounts received as dividends generally a dividend is a distribution_of_property by a corporation to its shareholders out of its earnings_and_profits sec_316 a dividend need not be formally declared or even intended by a corporation 368_f2d_439 9th cir aff’g tcmemo_1965_84 when a shareholder or his family is permitted to use corporate property for personal purposes the fair rental value of the property is includable in his or her income as a constructive_dividend to the extent of the corporation’s earnings_and_profits 374_f2d_161 8th cir aff’g in part rev’g in part tcmemo_1964_190 88_tc_63 aff’d 894_f2d_1072 9th cir 85_tc_332 for a corporate benefit to be treated as a constructive_dividend the item must primarily benefit the taxpayer’s personal interests as opposed to the business interests of the corporation 621_f2d_731 5th cir 565_f2d_1388 9th cir remanding tcmemo_1973_223 374_f2d_161 we held above that mr parker and his family’s use of the valdemossa home was a personal_use of the home and that there was no corporate business_purpose to the use likewise we held that mr parker and his family’s use of the key biscayne home except for the office on the ground floor was primarily for personal_use the only evidence petitioner offered establishing the use of the key biscayne home for a business_purpose was mr parker’s self-serving testimony that he used the upper levels of the key biscayne home as a facility to host meetings and as an office to conduct petitioner’s business we need not accept mr parker’s self-serving statements if they are questionable improbable or unreasonable see 140_us_417 87_tc_74 petitioner has failed to prove that mr parker did not derive personal benefit from the use of the valdemossa and key biscayne homes respondent argues that the rent-free use of the valdemossa and key biscayne homes is a distribution from vanini to petitioner from petitioner to vilanova and so on up the chain of corporations to mr parker petitioner contends that mr parker paid rent for_the_use_of the two homes and therefore there is no distribution for the rent-free use of the homes petitioner reported rental income from the key biscayne home on its federal_income_tax returns of dollar_figure dollar_figure and dollar_figure for taxable years and respectively petitioner also reported rental income from the valdemossa home on its federal_income_tax returns of dollar_figure dollar_figure and dollar_figure for taxable years and respectively petitioner argues that mr parker paid this rent through the reduction of a loan he had made to petitioner we found no evidence of a loan to petitioner in the record and petitioner submitted no evidence of a reduction of said loan as payment for rent additionally vanini not petitioner owned the key biscayne and valdemossa homes thus rent should have been paid to vanini not petitioner on the evidence in the record we do not believe mr parker ever intended to pay rent for his use of the two homes rental income was included in petitioner’s federal_income_tax returns only at the behest of mr parker’s accountants we find that mr parker’s rent-free use of the home was a distribution from vanini to petitioner followed by a distribution from petitioner to vilanova and so on up the chain of corporations to mr parker though the transaction took place in a single step ie mr parker directly gaining a personal benefit from vanini given the corporate structure we find that the benefit and thus the distribution traveled up the chain of corporations in 52_tc_671 aff’d 431_f2d_511 2d cir this court determined that a distribution in a vertical chain of corporations was a constructive_dividend mr tollefsen owned of tollefsen brothers inc tollefsen bros tollefsen bros in turn owned of tollefsen manufacturing corp tollefsen manufacturing tollefsen manufacturing operated as a manufacturer of mineral shot and grit products in tollefsen manufacturing sold its machinery equipment and other fixed assets together with all its rights to manufacture mineral shot and grit to a third party after the sale tollefsen manufacturing became inactive holding only cash mr tollefsen began making cash withdrawals from tollefsen manufacturing during after completion of the sale the cash withdrawals were reflected on the books of tollefsen manufacturing as loan receivables and mr tollefsen issued tollefsen manufacturing interest-free promissory notes in exchange for the withdrawals the commissioner issued mr tollefsen a notice_of_deficiency assessing tax for unreported dividend income in the amount of the withdrawals this court found that the withdrawals were not loans but were in effect dividends from tollefsen bros to mr tollefsen in so finding the court stated it is clear that mr tollefsen exercised complete control_over tollefsen manufacturing through the ownership of all the stock in its parent company tollefsen bros he was able to siphon off the assets of tollefsen manufacturing only because he owned percent of the stock of tollefsen bros and the latter owned percent of the stock of tollefsen manufacturing in every real sense the funds in question came to him through tollefsen bros notwithstanding that two steps a transfer from tollefsen manufacturing to its parent followed by a transfer from the parent to tollefsen were compressed into a single step the transfer of funds directly to mr tollefsen we find therefore that the withdrawals in issue were in substance distributions to tollefsen bros from its subsidiary tollefsen manufacturing with a resulting constructive_dividend to petitioners the sole shareholders of tollefsen bros id pincite similarly mr parker exercised complete control_over vanini through his ownership of the intervening corporations vicmar vilanova and petitioner mr parker and his family were able to use the two homes without paying rent because he owned of vicmar which owned of vilanova which owned of petitioner which owned of vanini much as in tollefsen four steps transfers from vanini to petitioner petitioner to vilanova vilanova to vicmar and vicmar to mr parker were compressed into a single step mr parker and his family’s rent-free use of vanini’s two homes therefore we find that the rent-free use of the homes was in substance distributions to petitioner from vanini followed by distributions to vilanova from petitioner followed by distributions to vicmar from vilanova and finally distributions to mr parker from vicmar the amount of the distribution to mr parker is the fair rental value for one month’s use of the valdemossa home in each of and and the fair rental value for the full-year use of the key biscayne home in and taking into account that the office on the ground floor was used solely for business purposes respondent concedes that the fair rental values for the valdemossa home were dollar_figure dollar_figure and dollar_figure for taxable years and respectively both petitioner and respondent offered expert reports and testimony as to the fair rental value of the key biscayne home petitioner submitted the testimony of cecilia samaja ms samaja is a real_estate broker and sales associate in florida ms samaja is not a licensed real_estate appraiser having reviewed ms samaja’s report and her testimony we do not find that her report is credible and therefore reject in whole her opinion respondent relies on the expert report of edward n ames13 to determine the fair rental value of the key biscayne home in and mr ames’ report finds fair rental values of dollar_figure dollar_figure and dollar_figure per month for and respectively these rent amounts were for full use of the home including the office on the ground floor mr ames is a licensed appraiser his expert report was thorough he listed and described comparables and explained his methodology to the court we find the fair rental values determined by mr ames to be fair measures of the rent that should have been charged for use of the key biscayne home during and however these fair rental amounts did not take into account the exclusive 13edward n ames was employed by respondent as a field specialist he is licensed in florida as a certified general real_estate appraiser a registered real_estate broker and a licensed mortgage broker he also is an mai member of the appraisal institute business use of the first floor office and therefore must be adjusted for purposes of entering decisions in these cases we will order the parties to prepare the requisite computation under rule to determine the fair rental values excluding the square footage of the first floor office in order to determine the amounts of the constructive dividends distributed from petitioner to vilanova we will order the parties to compute as part of their computations under rule petitioner’s earnings_and_profits for and and to determine the amounts of the distributions outlined in this opinion that are treated as dividend income return of basis and long-term_capital_gain see sec_301 and sec_302 except as provided in sec_881 sec_881 imposes a tax of on inter alia dividends received from u s sources by a foreign corporation15 to the extent the dividend received is not effectively connected with the conduct_of_a_trade_or_business within the united_states sec_1442 generally requires the payor of interest subject_to the tax imposed by sec_881 to deduct and sec_881 is not relevant to these cases 15a foreign_corporation is a corporation that is not organized in the united_states or under the law of the united_states or of any state sec_7701 and vilanova is a corporation organized under the law of the republic of panama and petitioner is a corporation organized under the law of florida withhold that tax at the source if the payor does not do so it becomes liable for such taxes under sec_1461 petitioner paid a constructive_dividend to the extent of its earnings_and_profits emanating from mr parker’s use of the valdemossa and key biscayne homes petitioner failed to withhold a tax equal to of the dividends distributed to vilanova in and we hold that petitioner having failed to make the proper withholding under sec_1442 is liable for the tax under sec_1461 in accordance with the rule computation of earnings_and_profits ix penalties a accuracy-related_penalties in general respondent determined that petitioner is liable for accuracy-related_penalties under sec_6662 for and sec_6662 and b - and e imposes a accuracy-related_penalty upon any underpayment_of_tax resulting from negligence or disregard of the rules or regulations substantial_understatement_of_income_tax or substantial_valuation_misstatement an underpayment is due to a taxpayer’s negligence where the taxpayer fails to make a reasonable attempt to comply with the provisions of the code sec_6662 an understatement is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 there is a substantial_valuation_misstatement where the value of any property ie the basis in the tele2000 shares reported on a return i sec_150 or more of the amount determined to be the correct amount of the property’s adjusted_basis sec_6662 finally the sec_6662 penalty is increased to when the underpayment_of_tax is the result of a gross_valuation_misstatement sec_6662 however no penalty is imposed under sec_6662 if there is reasonable_cause for the underpayment_of_tax and the taxpayer has acted in good_faith sec_6664 b burden of production the commissioner bears the burden of production with respect to the taxpayer’s liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position rule a 116_tc_438 c penalty determination sec_1 for respondent adjusted petitioner’s taxable_income to include an additional dollar_figure million of capital_gain_net_income and disallowed dollar_figure of repair and maintenance_expenses depreciation and other deductions the result as set out in the notice_of_deficiency was a deficiency in tax of dollar_figure respondent determined petitioner was liable for an accuracy-related_penalty of dollar_figure under sec_6662 attributable to negligence or disregard of rules or regulations under sec_6662 or a substantial_understatement_of_income_tax under sec_6662 for respondent adjusted petitioner’s taxable_income to include an additional dollar_figure of capital_gain_net_income and an additional dollar_figure million of other income16 and disallowed dollar_figure of repair and maintenance_expenses depreciation and other deductions the result as set out in the notice_of_deficiency was a deficiency in tax of dollar_figure respondent determined petitioner was liable for an accuracy-related_penalty of dollar_figure under section 16this other income is a determination of cancellation_of_indebtedness_income argued in the alternative by respondent we have found there was no cancellation_of_indebtedness_income for a attributable to negligence or disregard of rules or regulations under sec_6662 or a substantial_understatement_of_income_tax under sec_6662 respondent also determined that petitioner was liable for a dollar_figure accuracy-related_penalty relating to its capital_gain_net_income on account of a gross_valuation_misstatement under sec_6662 b and h for respondent adjusted petitioner’s taxable_income to include an additional dollar_figure of capital_gain_net_income and disallowed dollar_figure of repair and maintenance_expenses depreciation and other deductions the result as set out in the notice_of_deficiency was a deficiency in tax of dollar_figure respondent determined that the underpayment_of_tax was attributable to a gross_valuation_misstatement under sec_6662 b and h accordingly respondent imposed an accuracy-related_penalty of dollar_figure for respondent alternatively argues that if we do not find a gross_valuation_misstatement for petitioner is liable for an accuracy-related_penalty under sec_6662 of dollar_figure attributable to negligence or disregard of rules or regulations under sec_6662 or a substantial_understatement_of_income_tax under sec_6662 d negligence respondent argues that petitioner’s underpayments of tax resulting from petitioner’s claimed repair and maintenance_expenses depreciation and other deductions for and are the result of petitioner’s negligence and thus subject_to the accuracy-related_penalty under sec_6662 respondent argues that he met his burden of production under sec_7491 by showing that petitioner failed to keep adequate_records to substantiate most of petitioner’s repair and maintenance_expenses depreciation and other deductions in accordance with the requirements of sec_162 we agree however petitioner was able to substantiate some repair and maintenance_expenses and depreciation associated with the key biscayne home certain legal fees and a small portion of salary it paid to ms bruce accordingly we find that petitioner is subject_to the accuracy-related_penalties with respect to all claimed deductions except those few deductions mentioned above that were substantiated e gross_valuation_misstatement sec_6662 imposes a penalty on that portion of an underpayment which results from a substantial_valuation_misstatement there is a substantial_valuation_misstatement if the value of any property reported on the return i sec_150 or more of the amount determined to be the correct amount and the portion of the underpayment for the taxable_year attributable to the substantial_valuation_misstatement exceeds dollar_figure sec_6662 sec_6662 increases the penalty to in the case of a gross_valuation_misstatement there is a gross_valuation_misstatement if the value is or more of the value determined to be the correct amount sec_6662 by its terms the gross_valuation_misstatement penalty applies only when an underpayment is attributable to a valuation misstatement sec_6662 b e h gustashaw v commissioner absent stipulation otherwise these cases are appealable to the court_of_appeals for the eleventh circuit that court_of_appeals in 696_f3d_1124 11th cir aff’g tcmemo_2011_195 recently joined the majority of courts of appeals by holding that the gross_valuation_misstatement penalty applies to underpayments attributable to overstated bases in property when a transaction is disregarded because it lacks economic substancedollar_figure 17see 682_f3d_1009 fed cir 661_f3d_667 1st cir 196_f3d_147 3d cir aff’g tcmemo_1997_385 118_f3d_184 4th cir aff’g tcmemo_1996_167 982_f2d_163 6th cir aff’g tcmemo_1991_449 933_f2d_143 2d cir aff’g tcmemo_1989_684 continued in gustashaw the taxpayers entered into custom adjustable rate debt structure transactions cards transactions to shelter income resulting from the exercise of stock_options as part of the cards transaction the taxpayers created an inflated fictional basis in property acquired in a foreign_currency transaction which was later sold at a loss when taking into account the property’s inflated basisdollar_figure in gustashaw the taxpayer conceded the deficiencies in income_tax for all years at issue and challenged only the application of the valuation misstatement penalties the taxpayer argued that because the cards transaction lacked economic_substance there was no value or basis to misstate which would trigger the valuation misstatement penalties and the penalties should not apply as a matter of law relying on 893_f2d_225 9th cir aff’g tcmemo_1988_416 and 862_f2d_540 5th cir aff’g 89_tc_912 continued 876_f2d_616 8th cir aff’g tcmemo_1988_427 18for a detailed description of the contours of a prototypical cards transaction see kerman v commissioner tcmemo_2011_54 in affirming the tax_court the court_of_appeals for the eleventh circuit specifically rejected the reasoning of the court_of_appeals for the fifth and ninth circuits applied the gross_valuation_misstatement penalty and held that the rule rests upon the fact that the abusive_tax_shelter is built upon the basis misstatement and the transaction’s lack of economic_substance is directly attributable to that misstatement gustashaw v commissioner f 3d pincite the cases at bar the cases at bar do not involve a sham_transaction unlike the gustashaw case where no economic loss occurred these cases involve vicmar’s actual payment of dollar_figure for the tele2000 shares which were later sold for dollar_figure respondent has conceded that vilanova had a basis of dollar_figure in the tele2000 shares the sale of the tele2000 shares resulted in actual economic loss in contrast to the transactions in gustashaw vilanova’s contribution of the tele2000 shares to petitioner was not intertwined with any overvaluation misstatement this court would have disregarded the transfer of the tele2000 shares under the step_transaction_doctrine regardless of the basis petitioner claimed in the tele2000 shares stated differently our determination of the applicability of the step_transaction_doctrine has nothing to do with any possible overvaluation or misstatement of petitioner’s basis in the tele2000 shares we have applied the step_transaction_doctrine to disregard vilanova’s contribution of the tele2000 shares to petitioner for u s federal_income_tax purposes consequently for u s federal_income_tax purposes we have disallowed petitioner’s claimed capital_loss for and claimed capital_loss_carryover for thus we find that petitioner’s underpayments of tax are not attributable to a valuation misstatement because the amount of basis petitioner claimed in the tele2000 shares did not affect our application of the step_transaction_doctrine petitioner’s underpayment for was also attributable to the disallowance of deductions for repair and maintenance_expenses depreciation and other deductions because the repair and maintenance_expenses depreciation and other deductions claimed for did not depend on disputed valuation or basis statements any underpayments of tax resulting from their disallowance cannot be based on gross_valuation_misstatements see jaroff v commissioner tcmemo_2004_276 however the disallowed deductions for repair and maintenance_expenses depreciation and other deductions are subject_to the negligence_penalty unless reasonable_cause can be proved on the basis of the foregoing we find that petitioner is not liable for the accuracy-related_penalty for a gross_valuation_misstatement for and f reasonable_cause sec_6664 provides that no penalty is imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there is reasonable_cause for such portion and the taxpayer has acted in good_faith the taxpayer bears the burden of establishing that it acted with reasonable_cause and in good_faith 691_f3d_1315 11th cir aff’g 135_tc_26 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1 b income_tax regs the most important factor is the extent of the taxpayer’s effort to determine its proper tax_liability id circumstances indicating that a taxpayer acted with reasonable_cause and in good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id we find that petitioner has not acted with reasonable_cause and in good_faith with respect to the various trade_or_business expense deductions claimed petitioner deducted business_expenses which it has been unable to substantiate and has not attempted to substantiate petitioner caused its various u s entities to purchase assets for the personal_use of its shareholder mr parker and his family without any regard for the fact that corporate funds were being used petitioner then attempted to obtain a tax break from the use of these funds given the circumstances we find that petitioner has not acted with reasonable_cause and in good_faith with respect to these deductions and is therefore liable for the accuracy- related penalty as to these deductions under sec_6662 for and as described above however we find that petitioner has acted with reasonable_cause and in good_faith with respect to the capital_loss denied for and the capital_loss_carryback and carryover disallowed for and respectively a taxpayer may meet his burden of establishing that he acted with reasonable_cause and in good_faith by showing that he reasonably relied in good_faith on the advice of an independent professional such as a tax adviser lawyer or accountant as to the transaction’s tax treatment 469_us_241 sec_1_6664-4 income_tax regs the professional advice must meet several requirements first the taxpayer must show that the advice was based on all pertinent facts and circumstances and the law as it relates to those facts and circumstances sec_1_6664-4 income_tax regs second the advice relied upon must not be based on any unreasonable factual or legal assumptions and must not unreasonably rely on the representations statements findings or agreements of the taxpayer or any other person sec_1_6664-4 income_tax regs third the reasonableness of any reliance turns on the quality of the advice and whether under the circumstances it was objectively reasonable for the taxpayer to rely on that advice see gustashaw v commissioner f 3d pincite 684_f3d_84 d c cir aff’g 136_tc_67 petitioner relied on the advice of its accountants and attorneys in preparing its and returns claiming the capital_loss and the capital_loss_carryback and carryover and put forth an argument that vilanova had indeed transferred the tele2000 shares to petitioner in date and thus incurred a capital_loss for petitioner’s accountants wrote a memorandum of law to petitioner in which it advised petitioner that vilanova could transfer the tele2000 shares to petitioner before the enactment of sec_362 and be entitled to a carryover_basis in the tele2000 shares vilanova began taking steps to transfer the tele2000 shares to petitioner before the enactment of sec_362 petitioner and its accountants and lawyers all believed that the tele2000 shares had been transferred before the enactment of sec_362 thus allowing petitioner to claim a carryover_basis in the tele2000 sharesdollar_figure we believe the advice petitioner received from its accountants at mbaf took into account all of the facts and circumstances of the transaction and the law as it related to those facts and circumstances further we do not believe that mbaf’s advice was based on unreasonable factual or legal assumptions finally we find it reasonable for petitioner to rely on the advice of mbaf in deducting the capital_loss disallowed for and the capital_loss_carryback and carryforward disallowed for and respectively as a result we find that petitioner acted with reasonable_cause and in good_faith with respect to the capital_loss the capital_loss_carryback and capital_loss_carryover therefore petitioner is not liable for the accuracy- related penalty under sec_6662 and h with respect to these losses for and as described above in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit 19we note that we have not ruled on the issue of whether petitioner received the tele2000 shares from vilanova before the enactment of sec_362 because the issue is irrelevant when the end-result step_transaction_doctrine is applied to reflect the foregoing decisions will be entered under rule
